Case 3:19-cv-00196-DMS-KSC Document 26 Filed 07/09/19 PageID.2853 Page 1 of 1

                                UNITED STATES DISTRICT COURT

                                         Southern District of California

                                               Office Of The Clerk
                                          333 West Broadway, Suite 420
                                           San Diego, California 92101
                                             Phone: (619) 557−5600
                                              Fax: (619) 702−9900


  John Morrill,
  Clerk of Court


                                                    July 9, 2019


  Clerk, U.S. District Court
  United States District Court for the Northern District of California
  450 Golden Gate Avenue, Box 36060
  San Francisco, CA 94102−3489

  Re: Jane Roe No. 1 and 2 v. Deja Vu Services, Inc., et al., Case No. 3:19−cv−00196−DMS−KSC

  Dear Sir or Madam:

  Pursuant to Order, the above−entitled action is transferred to your District.

  Please acknowledge receipt on the copy of this letter and return. Thank you.

                                     Sincerely yours,

                                     John Morrill,
                                     Clerk of the Court

                                     By: s/ A. Finnell−Yepez, Deputy Clerk

  Copy to Attorney for Plaintiffs:
  Copy to Attorney for Defendants:

  RECEIVED ITEMS DESCRIBED

  THIS DATE OF_________________
  AND ASSIGNED CASE NUMBER_________________

                                        CLERK, U.S. DISTRICT COURT

  By:__________________________________, Deputy
